Concurring and Dissenting Opinion of
BURNS, C.J.
I concur with the majority’s opinion that the family court erred when it adjudicated Minor Appellant Jane Doe (Doe) as a law violator for contempt of court for knowingly violating the protective supervision order. The State failed to show that Doe was adequately advised of the possibility of being found in contempt of court and of all of the possible sentences that could be imposed if and when she knowingly violated the protective supervision order.
I disagree with the majority’s opinion that the family court is not authorized to convict a minor of contempt of court for knowingly violating a protective supervision order. Hawaii Revised Statutes (HRS) § 571-8.5(a)(6) (Supp.1998) states in relevant part that “[t]he district family judges may: ... [ejnforce decrees and judgments and punish contempts according to law[.]” HRS § 710-1077(l)(g) (1993) states in relevant part that “[a] person commits the offense of criminal contempt of court if: ... [t]he person knowingly disobeys or resists the process, injunction, or other mandate of a eourt[.]” It follows that a minor/status offender who knowingly disobeys a protective supervision order may be convicted as a law violator for criminal contempt of court. If this was not true, most protective supervision orders would have no more impact than if they were issued by the minor’s parents, teachers, or social workers. Minors who are not impressed by orders issued by the minor’s parents, teachers, or social workers are not impressed by court *357orders that cannot be enforced by contempt convictions.